Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-11, 13-18, and 20-23 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ankur Garg on 04/27/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please make the following changes to amended claims:
1.	(Examiner Amended) 	A method for handling client requests from a client for a process, comprising: 

	maintaining a request log and an inflight request queue in a protected memory region that is a shared memory space supported by a hypervisor running in 
	copying a plurality of requests from a client request queue into the request log and the inflight request queue; 
	directly in response to completing copying of a request of the plurality of requests into both the inflight request queue and the request log, removing the request from the request log and the client request queue;  and
	servicing one or more of the plurality of requests out of the inflight request queue; and
upon the process being restarted following the failure of the process:  
	determining whether the request log contains one or more requests and, if so, copying the one or more requests from the request log into the in-flight request queue and then removing the copied one or more requests from the request log; and 
	processing the one or more requests in the in-flight request queue, wherein the one or more requests include any that were in the in-flight request queue when the failure of the process was encountered and any that were copied from the request log. 

2.	(Canceled). 

Examiner Amended)	The method according to claim 1, wherein the plurality of requests are also copied into a hash table associated with the inflight request queue, and each request of the plurality of requests is indexed in the hash table according to a hash thereof. 

4.	(Original)	The method according to claim 3, wherein the request is removed from the client request queue and the request log after the request is copied into the inflight request queue and the hash table. 

5.	(Examiner Amended)	The method according to claim 1, further comprising, upon completing the processing of a given request by the process, sending a completion response to the client.

6.	(Examiner Amended)	The method according to claim 5, wherein sending the completion response to the client includes: 
copying the completion response to the given request into a completion log, which is also maintained in the protected memory region;   
removing the given request corresponding to the completion response from the inflight request queue; 
copying the completion response into a completion queue; and  
after copying the completion response into the completion queue, removing the completion response from the completion log. 

Examiner Amended)	The method according to claim 6, wherein 
the plurality of requests are also copied into a hash table associated with the inflight request queue when the plurality of requests are copied into the inflight request queue, and 
prior to removing the request from the inflight request queue, the hash table associated with the inflight request queue is used to find the request. 

8.	(Examiner Amended)	The method according to claim 1, wherein 

9.	(Previously Presented)	The method according to claim 8, wherein the process is a user space process supported by the hypervisor. 

10.	(Previously Presented)	The method according to claim 8, wherein the process is a module within the hypervisor. 

11.	(Examiner Amended)	A non-transitory computer readable storage medium containing instructions that configure a processor of a computing device to carry out a method for handling client requests from a client for a process, the method comprising: 
prior to the process encountering a failure:
that is a shared memory space supported by a hypervisor running in the computing device, the request log and inflight request queue for storing requests that are preserved even when the process encounters the failure; 
	copying a plurality of requests from a client request queue into the request log and the inflight request queue; 
	directly in response to completing copying of a request of the plurality of requests into the inflight request queue and the request log, removing the request from the request log and the client request queue; and
	servicing one or more of the plurality of [[the]] requests out of the inflight request queue; and 
upon the process being restarted following the failure of the process: 
	determining whether the request log contains one or more requests and, if so, copying the one or more requests from the request log into the in-flight request queue and then removing the copied one or more requests from the request log; and 
	processing the one or more requests in the in-flight request queue, wherein the one or more requests include any that were in the in-flight request queue when the failure of the process was encountered and any that were copied from the request log. 

12.	(Canceled). 

Examiner Amended)	The non-transitory computer readable storage medium according to claim 11, wherein the plurality of requests are also copied into a hash table associated with the inflight request queue, and each request of the plurality of requests is indexed in the hash table according to a hash thereof. 

14.	(Examiner Amended)	The non-transitory computer readable storage medium according to claim 13, wherein the request is removed from the client request queue and the request log after the request is copied into the inflight request queue and the hash table. 

15.	(Examiner Amended)	The non-transitory computer readable storage medium according to claim 11, wherein the method further comprises upon completing the processing of a given request by the process, sending a completion response to the client.

16.	(Examiner Amended)	The non-transitory computer readable storage medium according to claim 15, wherein sending the completion response to the client includes:  
copying the completion response to the given request into a completion log, which is also maintained in the protected memory region;   
removing the given request corresponding to the completion response from the inflight request queue; 
copying the completion response into a completion queue; and  


17.	(Examiner Amended)	The non-transitory computer readable storage medium according to claim 16, 
wherein the plurality of requests are also copied into a hash table associated with the inflight request queue when the plurality of requests are copied into the inflight request queue, and 
prior to removing the request from the inflight request queue, the hash table associated with the inflight request queue is used to find the request. 

18.	(Examiner Amended)	A system comprising:
a processor; and 
a memory coupled to the processor and containing instructions to configure 
the memory including a protected memory region that is a shared memory space supported by the hypervisor region 
wherein, prior to the user space process encountering the failure: 
a plurality of requests from a client request queue into the request log and the inflight request queue; 
	directly in response to completing copying of a request of the plurality of requests into the inflight request queue and the request log, the user space process removes the request from the request log and the client request queue; and 
	the user space process processes one or more of the plurality of requests out of the inflight request queue; and 
wherein, when the user space process is restarted following the failure thereof, the user space process: 	
	determines whether the request log contains one or more requests and, if so, copies the one or more requests from the request log into the in-flight request queue and then removes the copied one or more requests from the request log; and 
	processes the one or more requests in the in-flight request queue, wherein the one or more requests include any that were in the in-flight request queue when the failure of the user space process was encountered and any that were copied from the request log. 

19.	(Canceled).

20.	(Examiner Amended)	The system according to claim 18, wherein the user space process, upon completing the processing of a given request, sends [[the]] a completion response to [[the]] a client by: 
given request into a completion log, which is also maintained in the protected memory region 
removing the given request corresponding to the completion response from the inflight request queue; 
copying the completion response into a completion queue; and  
after copying the completion response into the completion queue, removing the completion response from the completion log. 

21.	(Previously Presented)	The method of claim 1, wherein the protected memory region is a POSIX shared memory object. 

22.	(Examiner Amended)	The non-transitory computer readable storage medium of 11, wherein the protected memory region is a POSIX shared memory object. 

23.	(Previously Presented)	The system of 18, wherein the protected memory region is a POSIX shared memory object.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-M. Mazumder and T. Braje, "Safe Client/Server Web Development with Haskell," 2016 IEEE Cybersecurity Development (SecDev), 2016, pp. 150-150.
-Kanitkar, V., & Delis, A. (1999). Site selection for real-time client request handling doi:http://dx.doi.org/10.1109/ICDCS.1999.776531.
-Y. Labyad, M. Moughit and A. Haqiq, "Performance analysis and comparative study of voice over IP using hybrid codec," 2012 IEEE International Conference on Complex Systems (ICCS), 2012, pp. 1-6.
-R. Baldoni, C. Marchetti, R. Panella and L. Verde, "Handling FT-CORBA compliant interoperable object group references," Proceedings of the Seventh IEEE International Workshop on Object-Oriented Real-Time Dependable Systems. (WORDS 2002), 2002, pp. 37-44.
The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        04/30/2021